IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA16-42

                              Filed: 6 September 2016

Harnett County, No. 15 CVD 1838

ASHLEY MANNISE, Plaintiff,

              v.

STEPHEN J. HARRELL, Defendant.


       Appeal by defendant from order entered 26 October 2015 by Judge Paul A.

Holcombe, III in Harnett County District Court. Heard in the Court of Appeals 9

August 2016.


       Carver Law Firm, PLLC, by Baccuhus H. Carver, for plaintiff-appellee.

       Levy Law Offices, by Joshua N. Levy, for defendant-appellant.


       TYSON, Judge.


       Defendant, Stephen J. Harrell, appeals from the trial court’s order, which

denied his motion to dismiss Ashley Mannise’s complaint (“Plaintiff”). We reverse

the trial court’s order.

                                  I. Background

       Plaintiff and Defendant are the unmarried parents of a child, who was five

years old when this action commenced. On 8 September 2015, Plaintiff filed a pro se

Complaint and Motion for a Chapter 50B Domestic Violence Protective Order in the
                                MANNISE V. HARRELL

                                  Opinion of the Court



Harnett County District Court. Plaintiff asserted she was a resident of Harnett

County. She listed Defendant’s address in Butler, Pennsylvania.

      Plaintiff alleged Defendant had threatened her life on 6 September 2015, two

days prior to the filing of the complaint, because she was “moving out of state with

[their] son.” She asserted Defendant had hit her, yelled at her, and made her cry in

front of the child in the past. Plaintiff also alleged Defendant had beat her with a

chair and chased her around the house with a gun in October 2013, while her children

were present. Plaintiff’s complaint does not allege she was a resident of North

Carolina at the time of any of these allegations, or any actions took place while she

or Defendant were physically present in North Carolina.

      An Affidavit as to Status of Minor Child was attached to the complaint. The

affidavit states the parties’ child resided with Plaintiff in Pennsylvania from August

2012 until September 2015, and with Plaintiff in Lillington, North Carolina from 6

September 2015 until the filing of the complaint two days later.

      Based upon these allegations, the trial court issued an Ex Parte Domestic

Violence Order of Protection on 8 September 2015. See N.C. Gen. Stat. § 50B-2(c)(5)

(2015) (“Upon the issuance of an ex parte order under this subsection, a hearing shall

be held within 10 days from the date of issuance of the order or within seven days

from the date of service of process on the other party, whichever occurs later.”).




                                         -2-
                                MANNISE V. HARRELL

                                  Opinion of the Court



      The trial court found Defendant had placed Plaintiff in fear of imminent

serious bodily injury on 6 September 2015. The court stated, “[t]he allegations in the

Complaint are incorporated herein by reference.” The court did not make any factual

findings that any of the alleged events occurred within North Carolina, or while

Plaintiff was a resident of North Carolina.

      On 15 September 2015, Defendant filed a motion pursuant to Rules 12(b)(1)

and 12(b)(2) to dismiss Plaintiff’s complaint. Defendant argued the trial court did not

have personal jurisdiction over him under Rule 12(b)(2), because he did not live in

North Carolina during any times referenced in the complaint, and had not taken any

action to subject himself to the jurisdiction of the North Carolina courts. Defendant

also asserted Plaintiff failed to allege Defendant had taken any action or made any

contacts while either party was physically present in North Carolina.

      Defendant’s motion also alleged the trial court lacked subject matter

jurisdiction under Rule 12(b)(1). He argued Plaintiff made no allegations regarding

any actions by Defendant within North Carolina, or any injury she suffered while in

North Carolina.

      In support of his motion to dismiss, Defendant filed an affidavit and stated he

was a resident of North Carolina from 1998 until August 2012.            Plaintiff and

Defendant both moved together to Pennsylvania in August 2012, where they resided

together until November 2013, when they ended their relationship. Defendant’s



                                         -3-
                                MANNISE V. HARRELL

                                  Opinion of the Court



affidavit states he has not been a resident of North Carolina since August 2012, when

he became a resident of Pennsylvania.

       On 26 October 2015, the trial court denied Defendant’s motion to dismiss, and

concluded North Carolina’s courts have personal and subject matter jurisdiction over

the parties. Even if personal jurisdiction is lacking, the court concluded Defendant’s

motion to dismiss should be denied “to the extent that the plaintiff should be allowed

to seek a prohibitory order serving to protect her from further acts of domestic

violence but without any provisions requiring the defendant to undertake any

actions.” Defendant appeals.

                                      II. Issues

       Defendant argues the trial court erred by denying his motions to dismiss

Plaintiff’s complaint, where the trial court lacked personal and subject matter

jurisdiction.

                                III. Notice of Appeal

       Neither party has raised an issue regarding Defendant’s notice of appeal.

Defendant’s motion to dismiss was heard and orally ruled upon on 15 September

2015. Thereafter, on 7 October 2015, Defendant filed notice of appeal. The trial

court’s written order was signed and filed on 26 October 2015, more than a month

after Defendant had filed notice of appeal. Defendant did not file an amended notice

of appeal. The trial court’s order states, “Date Entered: 15 September 2015[,] Date



                                         -4-
                                 MANNISE V. HARRELL

                                   Opinion of the Court



Signed: 26 October 2015.” Defendant filed notice of appeal subsequent to the date

the order was orally rendered, but before the order was reduced to writing, filed, and

entered.

      Rule 3 of the North Carolina Rules of Appellate Procedure governs the notice

of appeal in civil cases. The rule provides the appellant must file and serve notice of

appeal “within thirty days after entry of judgment if the party has been served with

a copy of the judgment within the three day period prescribed by Rule 58 of the Rules

of Civil Procedure,” or “within thirty days after service upon the party of a copy of the

judgment if service was not made within that three day period[.]” N.C. R. App. P.

3(c)(1) and (2) (2015) (emphasis supplied).

      In civil cases, a judgment is “entered” when it is “reduced to writing, signed by

the judge, and filed with the clerk of court.” N.C. Gen. Stat. § 1A-1, Rule 58 (2015).

“‘When [the trial court’s] oral order is not reduced to writing, it is non-existent and

thus cannot support an appeal.’” Griffith v. N.C. Dep’t of Corr., 210 N.C. App. 544,

549, 709 S.E.2d 412, 416-17 (2011) (quoting Olson v. McMillian, 144 N.C. App. 615,

619, 548 S.E.2d 571, 574 (2001)). “‘The announcement of judgment in open court is

the mere rendering of judgment, not the entry of judgment. The entry of judgment is

the event which vests this Court with jurisdiction.’” Id. at 549, 709 S.E.2d at 417

(quoting Worsham v. Richbourg’s Sales & Rentals, 124 N.C. App. 782, 784, 478 S.E.2d
649, 650 (1996)).



                                          -5-
                                 MANNISE V. HARRELL

                                   Opinion of the Court



        Here, the trial court’s order was “entered” when it was reduced to writing,

signed, and filed with the clerk of court on 26 October 2015. An entered order did not

exist when Defendant filed notice of appeal on 7 October 2015. See id. Defendant did

not file a subsequent or amended notice of appeal following entry of the order.

        On 13 October 2015, the trial court entered the following order: “Defendant

filed a Notice of Appeal on 10-7-2015 as to the Court overruling defendant’s Motion

to Dismiss on 9-15-2015 (oral rendering). Although the written order has not been

signed, defendant’s intention is clear and the parties agree to continue the case to 2-

2-2016.” Defendant has failed to take timely action to perfect his appeal pursuant to

Appellate Rule 3, and his appeal is not properly before this Court. N.C. R. App. P.

3(c).

        “The writ of certiorari may be issued in appropriate circumstances by either

appellate court to permit review of the judgments and orders of trial tribunals when

the right to prosecute an appeal has been lost by failure to take timely action[.]” N.C.

R. App. P. 21(a) (2015). Defendant has not filed a petition for writ of certiorari.

        In the exercise of our discretion, we invoke Rule 2 to suspend the Rules of

Appellate Procedure, treat Defendant’s notice of appeal and brief as a petition for the

issuance of a writ of certiorari to review the issues Defendant has raised in his brief,

and issue the writ. N.C. R. App. P. 2; see Newcomb v. Cnty. of Carteret, 207 N.C. App.
527, 545, 701 S.E.2d 325, 338-39 (2010) (electing to treat the record and briefs as a



                                          -6-
                                 MANNISE V. HARRELL

                                   Opinion of the Court



petition for the issuance of a writ of certiorari where consideration of the issue on the

merits would expedite the ultimate disposition of the case).

                               IV. Interlocutory Appeal

       Plaintiff instituted this purported action on 8 September 2015 by the filing of

a complaint and motion for a Chapter 50B domestic violence protective order. Later

that day, the district court entered an ex parte domestic violence protective order,

effective until 15 September 2015. Defendant filed his motion to dismiss on 15

September 2015. On that date, the court denied Defendant’s motion, but did not rule

upon Plaintiff’s complaint.

       Defendant appeals from the trial court’s interlocutory order, which denied his

motion to dismiss Plaintiff’s complaint for lack of personal and subject matter

jurisdiction.   Defendant argues on appeal the trial court lacked subject matter

jurisdiction, because Plaintiff attempts to plead a claim for custody of the parties’

child, and North Carolina is not the home state of the child. “Typically, the denial of

a motion to dismiss is not immediately appealable to this Court because it is

interlocutory in nature.” Reid v. Cole, 187 N.C. App. 261, 263, 652 S.E.2d 718, 719

(2007).

       Defendant acknowledges his appeal is interlocutory, but asserts the district

court’s order is immediately appealable to this Court pursuant to N.C. Gen. Stat. § 1-

277(b). Defendant’s statement is partially correct.



                                          -7-
                                   MANNISE V. HARRELL

                                     Opinion of the Court



       The appeal from the trial court’s denial of Defendant’s motion to dismiss for

lack of personal jurisdiction is properly before us. N.C. Gen. Stat. § 1-277(b) (2015)

(“Any interested party shall have the right of immediate appeal from an adverse

ruling as to the jurisdiction of the court over the person or property of the defendant

or such party may preserve his exception for determination upon any subsequent

appeal in the cause.” (emphasis supplied)).

       It is well-established N.C. Gen. Stat. § 1-277(b) allows for the immediate

appeal of a denial of a Rule 12(b)(2) motion, but not for the immediate appeal of a

denial of a Rule 12(b)(1) motion for lack of subject matter jurisdiction. See, e.g., Teachy

v. Coble Dairies, Inc., 306 N.C. 324, 293 S.E.2d 182 (1982).           Defendant’s issue

regarding subject matter jurisdiction is interlocutory and not immediately

appealable. In light of our holding, we need not address any issue of subject matter

jurisdiction.

                                 V. Personal Jurisdiction

       Defendant argues the trial court erred by denying his motion to dismiss.

Defendant asserts the record evidence does not provide the district court any basis to

assert personal jurisdiction over him. We agree.

                                  A. Standard of Review

                “When this Court reviews a decision as to personal
                jurisdiction, it considers only ‘whether the findings of fact
                by the trial court are supported by competent evidence in
                the record;’ . . . [w]e are not free to revisit questions of


                                            -8-
                                MANNISE V. HARRELL

                                  Opinion of the Court



             credibility or weight that have already been decided by the
             trial court.” Banc of Am. Secs. LLC v. Evergreen Int’l
             Aviation, Inc., 169 N.C. App. 690, 694- 95, 611 S.E.2d 179,
             183 (2005)(quoting Replacements, Ltd. v. MidweSterling,
             133 N.C. App. 139, 140-41, 515 S.E.2d 46, 48 (1999)). If the
             findings of fact are supported by competent evidence, we
             conduct a de novo review of the trial court’s conclusions of
             law and determine whether, given the facts found by the
             trial court, the exercise of personal jurisdiction would
             violate defendant’s due process rights. Id. at 141, 515
             S.E.2d at 48 (stating that “it is this Court’s task to review
             the record to determine whether it contains any evidence
             that would support the trial judge’s conclusion that the
             North Carolina courts may exercise jurisdiction over
             defendants without violating defendants’ due process
             rights”).

Deer Corp. v. Carter, 177 N.C. App. 314, 321-22, 629 S.E.2d 159, 165 (2006).

                                     B. Analysis

      A two-prong analysis is employed to determine whether North Carolina courts

may exercise personal jurisdiction over a non-resident defendant, consistent with

constitutional due process. “First, the transaction must fall within the language of

the State’s ‘long-arm’ statute. Second, the exercise of jurisdiction must not violate

the due process clause of the fourteenth amendment to the United States

Constitution.” Tom Togs, Inc. v. Ben Elias Indus. Corp., 318 N.C. 361, 364, 348 S.E.2d
782, 785 (1986).

      North Carolina’s long-arm statute, N.C. Gen. Stat. § 1-75.4, provides for a

court’s assertion of personal jurisdiction. The statute provides, in pertinent:




                                         -9-
                                MANNISE V. HARRELL

                                  Opinion of the Court



             A court of this State having jurisdiction of the subject
             matter has jurisdiction over a person served in an action
             pursuant to [Rule 4] of the Rules of Civil Procedure under
             any of the following circumstances:

             (1) Local Presence or Status. -- In any action, whether the
             claim arises within or without this State, in which a claim
             is asserted against a party who when service of process is
             made upon such party:

             a. Is a natural person present within this State; or

             b. Is a natural person domiciled within this State; or

             c. Is a domestic corporation; or

             d. Is engaged in substantial activity within this State,
             whether such activity is wholly interstate, intrastate, or
             otherwise.

N.C. Gen. Stat. § 1-75.4(1) (2015). The statute also sets forth circumstances under

which North Carolina courts may assert personal jurisdiction in actions claiming

injury to person or property, or for wrongful death. N.C. Gen. Stat. § 1-75.4(3)-(4)

(2015).

      The degree of contacts required for North Carolina courts to exercise personal

jurisdiction over an out of state individual defending a claim for a domestic violence

protective order is an issue of first impression in our Court. The facts asserted in

Plaintiff’s complaint do not comply with any provision set forth in the long-arm

statute to enable the trial court to invoke personal jurisdiction over Defendant. Id.




                                         - 10 -
                                   MANNISE V. HARRELL

                                     Opinion of the Court



         Chapter 50B contains no provision that requires the underlying act or acts of

domestic violence to have occurred in this State. Courts in other jurisdictions have

taken various approaches to this issue. The trial court’s order cites and sets forth

two different bases to find personal jurisdiction from other jurisdictions. The court

found:

               8. The plaintiff alleged in paragraph 4 of her complaint that
               the defendant threatened her life. When taken in conjunction
               with the plaintiff’s statements on the Affidavit as to Status of
               Minor Child, it is reasonable to infer that the threat was
               received in North Carolina, as this was her first day of
               residence in this state. Further, counsel for the plaintiff
               forecast that the threat was made over the telephone after the
               plaintiff was physically in the State of North Carolina.

         The court concluded it had acquired personal jurisdiction over Defendant and

cited an opinion of the New Jersey Superior Court, Appellate Division, A.R. v. M.R.,

351 N.J. Super. 512, 520, 799 A.2d 27, 32 (2002) (“In light of the parties’ historical

and present connections to this state, the viciousness of the precipitating event, and

the nature of the threats to exact revenge, the telephone calls were tantamount to

defendant’s physical pursuit of the victim here.”).

         In the alternative, the trial court concluded:

               3. [E]ven if personal jurisdiction does not exist, the Motion
               to Dismiss should still be denied – at least to the extent
               that the plaintiff should be allowed to seek a prohibitory
               order serving to protect her from further acts of domestic
               violence but without any provisions requiring the
               defendant to undertake any actions. See Spencer v.
               Spencer, 191 S.W.3d 14, 19 (Ky. Ct. App. 2006) (“In our
               view, the distinction made by New Jersey’s highest court

                                            - 11 -
                                MANNISE V. HARRELL

                                  Opinion of the Court



             between prohibitory and affirmative orders represents the
             fairest balance between protecting the due process rights
             of the nonresident defendant and the state’s clearly-
             articulated interest in protecting the plaintiff and her
             children against domestic violence.”); accord Hemenway v.
             Hemenway, 992 A.2d 575 (N.H. 2010); Caplan v. Donovan,
             879 N.E.2d 117 (Mass. 2008); Bartsch v. Bartsch, 636
N.W.2d 3 (Iowa 2001).

                          1. Phone Call to North Carolina

      As the first basis for its denial of Defendant’s motion to dismiss, the court found

personal jurisdiction exists as a result of a single phone call to Plaintiff, which her

counsel represented to the court occurred while she was present within North

Carolina. Plaintiff’s complaint is wholly silent on the issue of her physical location

when she received Defendant’s alleged threat, or whether it was transmitted by

telephone or otherwise.

      The complaint states, “Sunday Sept. 6, 2015 he threatened my life because I

was moving out of state with our son, we don’t have a court custody agreement.”

According to the Affidavit of Status as to Minor Child, Plaintiff began living in North

Carolina on 6 September 2015, the day she received the threat. Plaintiff’s complaint

fails to allege whether she was present in Pennsylvania, North Carolina, or

somewhere in between when she allegedly received Defendant’s threat.

      Plaintiff carries the prerequisite burden of proving prima facie that

jurisdiction exists. Bruggeman v. Meditrust Acquisition Co., 138 N.C. App. 612, 616,

532 S.E.2d 215, 218 (citation omitted), disc. rev. denied, 353 N.C. 261, 546 S.E.2d 90


                                         - 12 -
                                 MANNISE V. HARRELL

                                  Opinion of the Court



(2000). Plaintiff did not present any testimony or file an affidavit in response to

Defendant’s motion to dismiss.

      The trial court found it is “reasonable to infer” Plaintiff was present in North

Carolina when she received the threat, but Plaintiff submitted no evidence, direct or

indirect, regarding her physical location on 6 September 2015, when she alleged

Defendant threatened her.    The only evidence before the court was Defendant’s

uncontroverted affidavit, which states:

             5. On September 6, 2015, Ms. Manisse informed me that
             she was leaving Pennsylvania with our son, [C.H.].
             Pursuant to the terms of our custody arrangement, Ms.
             Manisse is not allowed to leave the State of Pennsylvania
             with [C.H.]. Additionally, I have had regular custody of
             [C.H.] on a weekly basis pursuant to the terms of the
             custody agreement since my relationship with Ms.
             Mannise ended.

             6. When I informed Ms. Manisse that the terms of the
             custody arrangement prohibited her from leaving
             Pennsylvania with [C.H.], she informed me that she would
             contact me again shortly. When Ms. Manisse contacted me
             via telephone later that day, she informed me that she was
             in West Virginia. I did not find out that Ms. Manisse had
             relocated to North Carolina until I was served with a copy
             of the Complaint in the above-captioned action by a local
             sheriff in Pennsylvania.

      The record does not show the trial court conducted an evidentiary hearing. In

determining it was “reasonable to infer” Plaintiff was in North Carolina, the trial

court relied upon a “forecast” provided by Plaintiff’s counsel, rather than the sworn




                                          - 13 -
                                 MANNISE V. HARRELL

                                   Opinion of the Court



and unchallenged affidavit that is part of         Defendant’s motion and the record

evidence.

             If the exercise of personal jurisdiction is challenged by a
             defendant, a trial court may hold an evidentiary hearing
             including oral testimony or depositions or may decide the
             matter based on affidavits. If the court takes the latter
             option, the plaintiff has the initial burden of establishing
             prima facie that jurisdiction is proper. Of course, this
             procedure does not alleviate the plaintiff's ultimate burden
             of proving personal jurisdiction at an evidentiary hearing
             or at trial by a preponderance of the evidence.

Id. at 615, 532 S.E.2d at 217 (emphasis supplied) (internal citations omitted).

      On the complaint and record before us, no evidence shows and it is purely

speculative that Defendant had any contacts with Plaintiff while she was present in

North Carolina. Defendant’s unchallenged affidavit states no contacts occurred.

Furthermore, while the trial court relies on the rationale of the New Jersey Superior

Court case of A.R. to assert personal jurisdiction over Defendant, the record contains

no findings of “the parties’ historical and present connections to this state, the

viciousness of the precipitating event, and the nature of the threats to exact revenge.”

A.R., 315 N.J. Super. at 520, 799 A.2d at 32.

  2. Entry of a Domestic Violence Protective Order Absent Personal Jurisdiction

      The trial court also found that “even if personal jurisdiction does not exist, the

Motion to Dismiss should still be denied.”         The trial court cites cases in other

jurisdictions, in which courts have issued domestic violence protective orders absent



                                          - 14 -
                                MANNISE V. HARRELL

                                  Opinion of the Court



a finding of personal jurisdiction. These courts have drawn a distinction between

“affirmative” and “prohibitive orders.” The Kentucky Court of Appeals opinion in

Spencer, cited by the trial court, follows the reasoning of the Superior Court of New

Jersey in Shah v. Shah. Spencer v. Spencer, 191 S.W.3d 14, 18-19 (Ky. Ct. App. 2006).

The Kentucky Court explains:

             In its opinion, the [Superior Court of New Jersey] drew a
             distinction between a prohibitory order that serves to
             protect the victim of domestic violence, and an affirmative
             order that requires that a defendant undertake an action.

             The former, which allows the entry of an order prohibiting
             acts of domestic violence against a defendant over whom no
             personal jurisdiction exists, is addressed not to the
             defendant but to the victim; it provides the victim the very
             protection the law specifically allows, and it prohibits the
             defendant from engaging in behavior already specifically
             outlawed. Because the issuance of a prohibitory order does
             not implicate any of defendant’s substantive rights, the
             trial court had jurisdiction to enter a temporary restraining
             order to the extent it prohibited certain actions by
             defendant in New Jersey.

             An affirmative order, on the other hand, involves the court
             attempting to exercise its coercive power to compel action
             by a defendant over whom the court lacks personal
             jurisdiction.

Id. at 18-19 (citing Shah v. Shah, 184 N.J. 125, 875 A.2d 931 (2005)). We decline to

adopt the rule or reasoning of the New Jersey and Kentucky courts.

      The entry of a North Carolina domestic violence protective order involves both

legal and non-legal collateral consequences. “[C]ollateral legal consequences may



                                         - 15 -
                                 MANNISE V. HARRELL

                                   Opinion of the Court



include consideration of the order by the trial court in any custody action involving

Defendant.” Smith v. Smith, 145 N.C. App. 434, 436, 549 S.E.2d 912, 914 (2001).

Pursuant to N.C. Gen. Stat. § 50-13.2(a) (2015), the trial court must consider “acts of

domestic violence” when determining the best interest of the child in a custody

proceeding. Furthermore, “‘a person applying for a job, a professional license, a

government position, admission to an academic institution, or the like, may be asked

about whether he or she has been the subject of a [domestic violence protective

order].’” Smith, 145 N.C. App. at 437, 549 S.E.2d at 914 (quoting Piper v. Layman,

125 Md. App. 745, 753, 726 A.2d 887, 891 (Md. Ct. Spec. App. 1999)).

      A domestic violence protective order may also place restrictions on where a

defendant may or may not be located, or what personal property a defendant may

possess or use. The entry of a domestic violence protective order must be consistent

and compatible with North Carolina’s long-arm statute, and also comport with

constitutional due process. Tom Togs, 318 N.C. at 364, 348 S.E.2d at 785.

      Here, the trial court restricted Defendant from any place where Plaintiff

works, the child’s daycare or school, and “any place where the plaintiff and/or the

child is/are located.” Because the issuance of a domestic violence protective order

implicates substantial rights of Defendant, including visitation with and the care,

custody, and control of his minor son, or access to the schools he is attending, Plaintiff

is required to prove personal jurisdiction over Defendant. To hold otherwise would



                                          - 16 -
                                 MANNISE V. HARRELL

                                   Opinion of the Court



violate Due Process and “offend traditional notions of fair play and substantial

justice.” International Shoe Co. v. Washington, 326 U.S. 310, 316, 90 L. Ed. 95, 102

(1945).

                                    VI. Conclusion

      Plaintiff failed to plead or prove and the trial court failed to find any contacts

exist to establish or exercise personal jurisdiction over this out of state Defendant.

The order of the trial court is reversed.

      REVERSED.

      Judges BRYANT and INMAN concur.




                                            - 17 -